United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.A., Appellant
and
DEPARTMENT OF AGRICULTURE, FOOD
SAFETY INSPECTION SERVICE,
Waterloo, IA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Martin Ozga, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-552
Issued: November 13, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On December 19, 2008 appellant filed a timely appeal from July 29 and November 12,
2008 decisions of the Office of Workers’ Compensation Programs denying her claim for
disability after January 26, 2002. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over merits of this case.
ISSUE
The issue is whether appellant had any disability or medical condition after January 26,
2002 causally related to her December 3, 2001 employment injury. On appeal, she argues that
the March 22, 2004 medical report of the impartial medical specialist is not sufficient to resolve
the conflict in medical opinion. Appellant contends that the evidence shows that the impartial
medical specialist did not perform a proper evaluation of her condition.

FACTUAL HISTORY
This is the third appeal in this case.1 By decision dated April 8, 2008, the Board set aside
a July 19, 2007 Office decision and remanded the case for further development on the issue of
whether the report of the impartial medical specialist chosen to resolve a conflict in the medical
opinion evidence was entitled to special weight. By decision dated December 19, 2005, the
Board affirmed an April 21, 2004 Office decision denying appellant’s claim for compensation
after January 26, 2002 and a March 4, 2005 decision in which an Office hearing representative
affirmed the April 21, 2004 decision. The facts and the law of this case in the prior Board
decisions are herein incorporated by reference.
On December 3, 2001 appellant, then a 52-year-old food inspector sustained temporary
aggravation of bilateral tarsal tunnel syndrome with no disability after January 26, 2002 due to
the prolonged standing required in her job. She stopped work on December 26, 2001. The
Office denied appellant’s claim for disability after January 26, 2002 based on a March 22, 2004
report of Dr. Scott B. Neff, a Board-certified orthopedic surgeon selected to resolve a conflict in
the medical opinion evidence. Dr. Neff determined that appellant had no residual disability after
January 26, 2002 causally related to her accepted temporary aggravation of preexisting mild
tarsal tunnel syndrome.
Appellant submitted a copy of a June 30, 2006 letter she received from the Iowa Board of
Medical Examiners (the medical board) and a June 30, 2006 settlement agreement between the
medical board and Dr. Neff.2 The medical board noted that she requested a review of the care
and treatment practices of Dr. Neff.3 The medical board informed appellant that, after careful
consideration, it voted to initiate disciplinary action against Dr. Neff, he was charged with failing
to evaluate a patient in a timely manner following her admission to a hospital, failing to
appropriately manage the postoperative care of a knee replacement patient in 1999, and failing to
perform a proper examination and assessment of a patient. The medical board advised appellant
that on June 30, 2006 Dr. Neff entered into a combined statement of charges, settlement
agreement and final order (the settlement agreement) with the medical board. Under the terms of
the settlement agreement, Dr. Neff received a reprimand, was assessed a $2,500.00 civil penalty
and was required to complete 12 hours of board-approved continuing medical education. He was
also required to personally evaluate all patients admitted to a hospital under his care in a timely
manner, perform appropriate and thorough histories and physical examinations and ensure that
his medical records accurately reflected all examinations that he performed. Dr. Neff was also
1

See Docket No. 08-83 (issued April 8, 2008); Docket No. 05-1031 (issued December 19, 2005).

2

Appellant filed a complaint with the state medical board against Dr. Neff in 2004.

3

An April 15, 2004 letter from Ed Knapp, the chief investigator for the medical board, advised appellant that her
request for a review of the care and treatment practices of Dr. Neff had been assigned to an investigator and that she
would be advised of the medical board’s resolution following its investigation. In a December 2, 2005 letter to the
state medical board, Dr. Neff discussed the medical reports of several physicians who examined appellant regarding
her accepted medical condition. He described his March 22, 2004 examination of appellant and asserted that he
conducted a thorough evaluation of her condition. Dr. Neff described telephone calls his office staff received from
appellant following his March 22, 2004 examination in which she threatened to file a complaint against him with the
medical board.

2

subject to certain monitoring requirements for a period of two years.4 In its June 30, 2006 letter
to appellant, the medical board expressed its appreciation to her for bringing the matter to its
attention. The medical board’s June 30, 2006 letter to appellant and the June 30, 2006 settlement
agreement between Dr. Neff and the medical board do not identify the patients involved by
name. The June 30, 2006 letter does reflect, however, that the medical board assigned file
number 03-2004-180 to appellant’s complaint against Dr. Neff. The June 30, 2006 settlement
agreement lists three medical board file numbers, including file number 03-04-180.
On April 18 and June 5, 2008 the Office asked Dr. Neff whether appellant was the
unnamed individual in the June 30, 2006 settlement agreement whose examination and
assessment was found by the medical board to be improper. On June 18, 2008 Dr. Neff’s office
staff advised that he was not provided with the names of the patients who were the subject of the
medical board’s June 30, 2006 disciplinary action against him. On June 30, 2008 the Office
asked Kent Nebel, director of legal affairs for the medical board, whether appellant was the
individual whose examination by Dr. Neff was found to be improper in the June 30, 2006
settlement agreement. By letter received on July 14, 2008, Mr. Nebel advised the Office that he
could not reveal the names of patients who filed complaints pursuant to a state confidentiality
law.
By decisions dated July 29 and November 12, 2008, the Office denied modification of its
denial of appellant’s claim for disability after January 26, 2002.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act5 has the
burden of proving by the preponderance of the reliable, probative and substantial evidence that
she was disabled for work as the result of an employment injury.6 Monetary compensation
benefits are payable to an employee who has sustained wage loss due to disability for
employment resulting from the employment injury.7 Whether a particular employment injury
causes disability for employment and the duration of that disability are medical issues, which
must be proved by a preponderance of reliable, probative and substantial medical evidence.8
Section 8123(a) of the Act provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary of
Labor shall appoint a third physician who shall make an examination.9 Where a case is referred
4

The record reflects that Dr. Neff was previously disciplined by the medical board in 2001 with a five-year
monitoring period.
5

5 U.S.C. §§ 8101-8193.

6

Thomas M. Petroski, 53 ECAB 484 (2002).

7

Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

8

Fereidoon Kharabi, 52 ECAB 291 (2001).

9

5 U.S.C. § 8123(a); see also Raymond A. Fondots, 53 ECAB 637 (2002); Rita Lusignan (Henry Lusignan), 45
ECAB 207 (1993).

3

to an impartial medical specialist for the purpose of resolving a conflict, the opinion of such
specialist, if sufficiently well rationalized and based on a proper factual and medical background,
must be given special weight.10
ANALYSIS
The Board finds that the March 22, 2004 report of Dr. Neff is not entitled to special
weight and is insufficient to resolve the conflict in medical opinion in this case. Appellant has
submitted documents regarding disciplinary action taken against Dr. Neff by the state medical
board. She asserts that the action taken by the medical board shows that Dr. Neff did not
conduct a thorough examination and evaluation of her on March 22, 2004 and his opinion that
she had no work-related disability after January 26, 2002 is not entitled to special weight.
In Geraldine Foster,11 appellant asserted that the report of an impartial medical specialist
selected by the Office in her case was not entitled to special weight. She submitted copies of
state court decisions in which judges found that the physician had provided false testimony and
engaged in other unprofessional conduct. The Board reversed the termination of appellant’s
compensation benefits, in part, because the evidence indicated that the physician was not an
appropriate choice for an impartial medical specialist resolving a conflict of medical opinion in a
claim under the Act.
The instant case involves a state medical board rather than a court. The situation in this
case is similar to Foster in that there are incidents where the conduct of a physician was
determined to be inappropriate and unprofessional. The June 30, 2006 settlement agreement
between Dr. Neff and the medical board includes findings that he failed to evaluate a patient in a
timely manner following her admission to a hospital, failed to appropriately manage the
postoperative care of a knee replacement patient in 1999 and failed to perform a proper
examination and assessment of an unidentified patient. The settlement agreement with Dr. Neff
included a reprimand, a $2,500.00 civil penalty, 12 hours of board-approved continuing medical
education and other required actions. The file number assigned by the state medical board
investigating appellant’s complaint against Dr. Neff, 03-2004-180, corresponds substantially to
one of the medical board’s three file numbers cited in the June 30, 2006 settlement agreement
with Dr. Neff pertaining to his failure to perform a proper examination and assessment of a
patient. The only difference between the two medical board file numbers is that the year 2004 is
abbreviated as “04” in the settlement agreement. Additionally, on June 30, 2006 the same date
that the medical board reached the settlement agreement with Dr. Neff, it sent appellant a letter
advising her of its disciplinary action against the physician and referencing her file number 032004-180. The board informed appellant that it voted to initiate disciplinary action against
Dr. Neff and it expressed its appreciation to her for bringing her complaint regarding Dr. Neff to
its attention. The Board finds that there is sufficient evidence that Dr. Neff did not perform a
proper examination and assessment of appellant. Therefore, Dr. Neff’s March 22, 2004 report is
not sufficient to resolve the conflict of medical opinion in this case. On remand, the Office
should refer appellant to a new impartial medical specialist for an evaluation as to whether she
10

See Roger Dingess, 47 ECAB 123 (1995); Glenn C. Chasteen, 42 ECAB 493 (1991).

11

54 ECAB 435 (2003).

4

had any disability or medical condition after January 26, 2002 causally related to her
December 3, 2001 employment injury. After such further development as the Office deems
necessary, it should issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for a decision. On remand, the Office
should refer appellant to a new impartial medical specialist for an evaluation as to whether she
had any disability or medical condition after January 26, 2002 causally related to her
December 3, 2001 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated November 12 and July 29, 2008 are set aside and the case
remanded for further action consistent with this decision.
Issued: November 13, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

